WOODROUGH, Circuit Judge
(dissenting).
The District Court’s findings in this ■case state the controlling established facts clearly and accurately and its conclusions of law appeal to me as sound. I think its dismissal of the bill for want of equity was proper and that the compelling reasons are fully disclosed in the findings and conclusions. The decision of this court fails in my judgment to give due weight to the circumstances under which the contract of November 5, 1925, was executed, or to the objects and purposes the parties intended to accomplish by the use of the contract form supplied them by the Farm Credit Administration. The contract has been treated in the decision of this court substantially as though it was‘an original contract of pledge or trust intended to define the terms and conditions of a pledge or transfer in trust of securities then being made. It was, on the contrary, a contract to formally evidence the sale of all the seller’s assets and the assumption of the seller’s debts by the vendee. I think the few words found in the contract relating to the seller’s previously transferred mortgages were intended to be generally descriptive of the trusts whose terms had been, and were well understood to have been, fully defined by other writings and by the Act. I find no substantial evidence in the contract or out of it to justify the disruption implicit in the majority opinion of the consistently maintained equable and lawful administration of the pledged farm mortgages of the Joint Stock Land Banks.
The fundamental of the Act as to the investing public is that there shall be at all times a dollar of farmers’ notes held by the Registrar to secure each dollar of bonds outstanding, and that each dollar of the notes in turn shall be secured by first mortgage on two dollars appraised value of farm lands. This has been faithfully observed by the administration. There is no allegation that any group of farm mortgages is any better or any worse than any other group, or that any injury is done the plaintiffs or others similarly situated by the collectivization of the farm mortgage security. The opinion heretofore written for the court by Judge Thomas, in which I concur, makes further discussion on my part superfluous.
I dissent.